Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 1 of 14




           EXHIBIT I
                 Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 2 of 14


AO 888 (Rev. l2ll 3) Subpoena to Ploduce Docur'ìrents, Inlbnnation, or Objects or to Permit Inspection of Premises in a Civil Action



                                        Uxnpn SrarEs Drsrrucr                                             CoURT
                                                                             for the
                                                      Southern District of New York

                          STEVE SANDS
                                                                                 )
                               Plaintiff                                         )
                                   V                                             )        Civil Action     No,      1   :18-cv-07345-JSR
                   CBS INTERACTIVE INC.                                          )
                                                                                 )
                              Defendant                                          )

                        SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVI ACTION

 To:                                              Evolve Media, LLC, Attn: Legal Department
                                        5140 Goldleaf Circle Suite, '100C, Los Angeles, California 90056
                                                        (Name ofperson to u¡hom this subpoena is directed)

       t Proctuct¡on: YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Schedule A



 Place                                                                                     Date and Time
           Cowan, DeBaets, Abrahams & Sheppard LLP
                                                                                                                011021201910:00 am
           9595 Wilshire Blvd, Suite 900, Beverly Hills, CA 90212

       JInspection of Premises: YOU ARE COMMANDED to permit entry onto the designated prernises, land, or
other property possessed or controlled by you at the time, date, and location set fofih below, so that the requesting party
may inspect, lneasure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                   Date and Tirne:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:         1212012018

                                   CLERK OF COURT
                                                                                              OR
                                                                                                       Yrg
                                           Signamre of Clerk or Deputy Clerk                                                       's   sígnaîure


The name, address, e-mail address, and telephone nurnber of the attomey representing                                 (nome of pary)

CBS lnteractive lnc.                                                                               , who issues or requests this subpoena, are:
 Eleanor M. Lackman, Cowan, DeBaets, Abrahams & Sheppard LLP, 41 Madison Ave, Floor 38, New York, NY 10010

                                Notice to the person who issues or requests this subpoena
A notice and a copy ofthe subpoena rnust be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. a5@)Ø).
                   Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 3 of 14


AO88B (Rev. l2113)SubpoenatoProduceDoculnents,Infbnration,orObjectsortoPennitlnspectionofPremisesinaCivilAction(Page2)

Civil Action       ¡6.   1   :18-cv-07345-JSR


                                                          PROOF OF SERVICE
                       (TIrís sectíon sltoulcl not be filed w¡th the court unless requbed by Fed, R, Civ. P, 45,)


              I received this subpoenafor   fuame of individual and ritle,   if any)

oî   (døte)



              [J I served the subpoena by delivering a copy to the named               person as follows


                                                                                        oft (date)                              ;or

              D I returned    the subpoena unexecuted because



              Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
              tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

              $


My fees are $                                   for travel and $                             for services, for a total of   $         0.00



              I declare under penalty of perjury that this infonnation is true.


Date
                                                                                                Servet's signature



                                                                                             Printed name and title




                                                                                                Sener's address


Additional infonnation regarding attetnpted serice, etc.
                  Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 4 of 14


AO88B (Rev. l2l13)SubpoenatoPl'oduceDocur¡ents, lntbnnation,orObjectsortoPenlitlnspectionofPrernisesinaCivilAction(Page3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                  l2llll3)
(c) Place of Cornpliance.                                                                  (ii) disclosing an unletained expert's opinion or infon¡ation that cloes
                                                                                      not describe specific occnrrences in dispute and results fiorn the expet't's
   (l) I'or o T'rial, Heøring, or Deposítìon. A subpoena rnay cot¡tnand a             study that was not l'eqllested by a party.
pelson to attend a ttial, healing, or deposition only as follows:                        (C) Speci.fying Conditions as an Alternotive. In the cilcutnstances
     (A) within 100 miles of whele the person resides, is erqrloyed, or               described in Rule 45(d)(3)(B), the coult rnay, instead ofquashing or
regulally transacts business in person; or                                            rnodifoing a subpoena, order appearance or procluction undel specified
     (B) \,/ithin the state where the person resides, is employed, or legularly       conditions ifthe serving party:
tl'ansacts business in person, ifthe person                                                (i) shows a substantial need fbr the testirnony or rnaterial that cannot be
     (i) is a pafty ot a party's oflìcer; or                                          otherwise rnet without undue hardship; and
     (ii) is cornrnanded to attend a trial and would not incur substantial                 (ii) ensules that the subpoenaed person will be reasonably cornpensated,
expense.
                                                                                      (e) Duties in Responding to a Subpoena.
  (2) For Othcr DiscovcrÌ. À subpoena may conrmand:
   (A) production of documents, electronically stored information, or                  ('l) Prod.ucíng Docun ents or Elecn'onically Stored Infornntion. These
tangible things at a place within 100 miles of where the person resides, is           procedures apply to producing docurnents or electl'onically stoled
employecl, or regularly transacts business in person; and                             information:
   (B) inspection ofprernises at the premises to be inspectecl.                          (Ã) Documents. A person responding to a subpoena to produce documents
                                                                                      rnust produce theln as they are kept in the ordinary corrse ofbusiness or
(d) Protecting a Person Subjcct to a Subpoeira; Enforcement.                          rnust organize ancl label thern to con'espond to the categoÍies in the dernand.
                                                                                         (B) Form.for Producing Electronícall.v Stored Information Not Specífied.
  (l) At,oìdittg Undue ßurden or Expense; Sattctlons. Apar! or âttomey                Ila sutr¡rt-rerra tlues lrut spcuily a lùrrrr fùr'prutluuilg clcutlurriually stored
responsible fol issuing and serving a subpoena must take reasonable steps             infbrmation, the person responding must procluce it in a form or fotms in
to avoicl irnposing undue burden ol expense on a person subject to the                which it is ordinalily naintained or in a l'easonably usable form or fbrms.
subpoena. The court for the district where compliance is required rnust                  (C) Electronically Stored Inforntation Produced in Only One Form. The
enforce this duty and irnpose an appropriate sanction-which rnay include              person responding need not produce the sarne electronically stored
lost earnings and reasonable attorney's fees-on a party or attomey who                infolrnation in rnore than one fornr.
fàils to comply.                                                                         (Í)) haccessible Elecu'onically Stored Information. The person
                                                                                      responcling need not plovide discovery o'l'electronically stored inforrnation
  (2) Conmønd to Produce Materials or Permit Inspection.                              frorn sources that the person i<lentifies as not reasonably accessible because
    (Ã) Appearunce Not Required. A person comrnanded to produce                       olundue butden or cost. On motion to cornpel discovery or'lbr a ptotective
docurnents, electronically stored infomation, or tangible things, ol to               order, the person responding rnust show that the inf'ormation is not
permit the inspection ofpÍernises, need not appear in petson at the place of          reasonably accessible because of undue burden or cost. Ifthat showing is
production or inspection unless also comrnanded to appear for a deposition,           rnade, the coul't may nonetheless older discovery lì'om such sources ifthe
hearing, or trial.                                                                    {equesting party shows goocl cause, consideÍing the l'irnitations of Rule
    (B) Obiections. A person commanded to produce documents or tangible               26(bX2XC). The court rnay specify conditions foÍ the discovery.
things or to pennit inspection may serve on the party or attolney designated
irr the subpoena a written objectiol to inspecting, copying. testing, or              (2) Claining Prívìlege or Protectìon,
sampling any ol all of the materials or to inspecting the plemises-or to               (A) hformatíon ll'ithheld. A person withholding subpoenaed infonnation
producing electlonically stored infonnation in the fonn or f'ouns tequested.          undel a claim that it is privileged ol subjeot to protection as lr'ial-pleparation
The objection rnust be served befbre the earlier of the tirne specified fbr           material rnust:
cornpliance or' 14 days aftel the subpoena is served. If an objection is tnade,            (i) expressly rnake the claim; and
the lbllowing rules apply:                                                                 (ii) desclibe the natrue ofthe withheld docunìents, cornrnunications, ot
      (i) At any tin,e, on notice to the comlnanded pelson, the serving party         tangible things in a manner that, without revealing infbllnation itself
may rnove the court fbr the district where compliance is required lbr an              privileged or plotectecl. will enable the parties to assess the clairn.
oldel cornpelling production or inspection.                                             (B) In/ormation Produced. lf inl'onnation produced in lesponse to a
      (ii) These acts may be lequiled only as dilected in the order', ancl the        subpoena is subject to a clairn ofplivilege or ofprotection as
ol'der rnust protect a person who is neither a party nol'a party's offìcer frorn      trial-plepalation nraterial, tlre pelson rnaking tlre clairn lnay notify any palty
si gnilìcant expense lesulting li om compliance.                                      that ¡'eceived the inl'ormation o1'the clairn anrl the basis f'ol it. Aftel being
                                                                                      notified, a palty must plomptly return, sequestel, or destl'oy the specified
 (3) Quashing or Modifying o Subpoenø.                                                inl'onnation and any copies it has; rnust not use ol disclose the inf'ormation
    (A) Ilthen Required. On tirnely motio¡r, the coult for the clistrict where        until the claim is resolved; lnust take reasonable steps to l'etrieve the
cornpliance is lequiled rnust quash or rnodifu a subpoena that:                       inf'onnation if the party disclosed it bef'ole being notified; and rnay prornptly
       (i) fails to allow a reasonable tirne to comply;                               present the inf'on¡ation undel seal to the coult I'ol the district where
       (ii) requires a pelson to cornply beyond the geographical limits               cornpliance is lequired f'or a detennination o1'the claim. The person who
specified in Rule 45(c);                                                              proiluced the inf'ol'r¡ation n'ìust pleselve the inf'orrnation until the claim is
       (iii) requites disclosure ofprivilegecl ol other protected mattet', ifno       l'esolvecl.
exception oÍ waiveÍ applies; or'
       (iv) subjects a person to undue burclen.                                       (g) Contempt.
                                                                                      'I'he court t'ol the clislrict whcle cornpliance is requiled-and also, aftel a
   (lì) I{hen Permitted.'l'o plotect a person subject to or affected by a
subpoena, the coul't for the district whele cornpliance is requirecl tnay, on         motion is trausfèmecl, the issuing court-may hold in contempt a pel'son
rr,otion, quasl, or rnodily the subpoena ifit lequiles:                               who, having been served, fails without aclequate excuse to obey the
        (i) disclosing a tmcle secret or other confidential research,                 subpoena or an older lelated to it.
development, or cormnercial inforrnation; or




                                          For access to subpoena materials, see Fed. R. Civ. P. .15(a) Cornnìittee Note (20 I 3).
        Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 5 of 14




                                            Schedule   A

                                          DEFINITIONS

         The following definitions shall apply to these inspection demands:

         1.     "You" or "Your" shall mean Evolve Media LLC, and includes Evolve Media
LLC's present or former parents, subsidiaries, affiliates, related business entities, predecessors,
successors, shareholders, officers, directors, agents, employees, and contractors.

         2.      "Document"    or   o'Documents" shall mean handwritten, typewritten, printed,

photocopied, photographed, tape-recorded, videotaped, filmed materials, screenshots, and any

form of communication or representation including letters, words, pictures, sounds or symbols or

combinations thereof recorded by any means upon any tangible item, whether draft or original,

complete or partial, or contained on paper or computer memory, including but not limited to

correspondence, reports, records, memoranda, messages, notes, emails, texts, computerized

information, graphs, charts, data compilations, lists, contracts, agreements, calendars, diaries,

personnel files, canceled checks and the like including those Writings as defined by Rule 1001   of
the Federal Rules of Evidence, generated by computer, stored on computer, computer disks or

both.

         3.     "All   Documents" shall mean every document known to You and every document

that can be located or discovered by reasonably diligent efforts on Your part.

         4.     "Communication" or "Communication" shall mean the transmission or transfer of

any kind, orally, in writing, or in any other manner, at any time or place, and under any

circumstances whatsoever, including without limitation, telephone conversations, letters,

memoranda, messages, notes, summaries, telexes, photographs, motion pictures, audio tapes,

video tapes, computer telecommunications, electronic or magnetic media, electronic mail, or

other materials or memorials of communication, meetings or any occasion of joint or mutual

presence, as well as the transfer of any document from one person to another.
     Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 6 of 14




        5.     "Relating To" shall mean any and all Documents or Communications that refer to,

reflect, discuss, show, evidence, constitute or are in any way logically or effectually connected

with the matter set forth in the demands.

        6.     "Sands" shall mean Steve Sands, the plaintiff in this matter, and includes Sands'

past or present agents, employees, contractors, representatives, successors, heirs, assigns, marital

or domestic partners (if any), and any entities controlled or owned in whole or in part by Sands

including those entities' respective parents, subsidiaries, affiliates, directors, officers, members,

employees, attorneys, or other persons or entitles acting on their behalf.

        7.      "CBSi" shall mean CBS Interactive Inc., the defendant in this matter,            and

includes CBS Interactive's present or former parents, subsidiaries, affiliates, related business

entities, predecessors, successors, shareholders, officers, directors, agents, employees, and

contractors.

        8.     "Your Websites" shall mean any websites owned (in whole or in part) or operated
(in whole or in part) by You, including, but not limited to, the website hosted at the URL
comingsoon.net, including any and all pages encompassed within such websites.

        9.     "Coming Soon Website" shall mean any website hosted                    at the     URL

comingsoon.net, including any and all pages encompassed within such website.

        10.     "Coming Soon Article" shall mean all present and past versions of the article

appearing on the website hosted at the URL htþs://www.comingsoon.net/tvlnewsl773867-a-

daredevil-series-character-appears-on-the-punisher-set?slideshow:129885#/slide/50,         including

any and all photographs used in connection with all present and past versions of that article.

        11.    "Photographs" shall mean the photographs of Jon Bernthal and/or Deborah Ann

Woll that currently appear, or have ever appeared, in the Coming Soon Article, including, but not

limited to, the first five (5) photographs annexed hereto as Exhibit A.

        12.    o'Doctor Strange" shall mean the 2016 theatrical film entitled Doctor Strange,

which was produced by Marvel Studios, LLC.



                                                  2
     Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 7 of 14




         13.     'oCumberbatch" shall mean the actor known as Benedict Cumberbatch who

appeared in Doctor Strange.

         14.     "Jessica Jones" shall mean the Netflix television series entitled "Jessica Jones."

         15.     "Ritter" shall mean the actress known as Krysten Ritter, who appears in       Jessica

Jones.

                                            INSTRUCTIONS

         1.      You are required to produce not only those Documents in your own possession,
custocly, and control, but also those reasonably available       to You, including those within       the

possession, custody or control of attorneys, clients, accountants, employees, contractors, agents

and representatives acting on Your behalf or retained by You.

         2.      Documents are        to be produced without masking, redacting, obliteration          or

alteration    of any sort. All       Documents produced shall either be organized and labeled to

correspond to the numbered paragraphs contained in this document request or produced as they

are kept in the usual course ofbusiness.

         3.      If   You properly object to the production of any Document (or portions of             a

Document), please produce all remaining Documents (or portions of them) called for by the

request for production to which You do not object.

         4.      If You claim    that the attorney-client privilege, the attorney work product rule, or

any other privilege is applicable to any Document whose production is requested and which You

are therefore withholding, in addition to producing any non-privileged portion of the Documents,

You are required to set forth in Your written response the following information:

                 a.   the general type of Document, i.e., letter, memorandum, report, miscellaneous

                      notes, etc.;

                 b. the date;
                 c. each author;
                 d. each organization, if any, with which each author was then connected;
                 e. each addressee or recipient;
                                                    3
     Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 8 of 14




                      f.    each other distributee thereof;

                      g.    each organization,      if any, with which each addressee, recipient or distributee
                            was then connected;

                      h.    a general summary of the subject matter;

                      i.    the grounds for refusal to produce such document; and

                      j.    the present location of each such document and each copy thereof known,

                            including the title, index number and location,     if   any, of the   file in which the
                            document is kept or the file from which such document was removed, and the

                            identity of each person responsible for the filing or other disposition of the

                            Document.

          5.          Each Document called for herein of which You have knowledge or information,

but which is not in Your possession, custody or control, or reasonably available to You, shall be

identified in the manner set forth in the preceding paragraph.

          6.          Each request for production should be construed independently and not by

reference         to any other request for the purpose of limiting that request, except that identical
Documents need not be produced in response to more than one request.

          7   .       This request for production is a continuing request until the date of trial hereof to

produce the Documents requested herein. You are required to produce further Documents

requested herein,          if   and when they are obtained after the date documents are produced, at a place

and time to be agreed upon between counsel.

          8.          Documents, writings, and other tangible things produced                in    response   to this
request   will be inspected, number-stamped               and xerographically or photographically reproduced

by You and/or Your attorneys of record.

          9.          Unless otherwise specified, the timeframe                for    these document       requests

encompasses January               l,   2015 through the date hereof.




                                                              4
     Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 9 of 14




                        REOUEST FOR PRODUCTION OF DOCUMENTS

       The following described documents, records, writings and/or things are to be produced       as

described herein.

       1         All   Documents Relating To Your use      of any photographs purportedly taken by

Sands on     Your Websites, including, but not limited to, the photographs annexed hereto          as


Exhibit A.

       2.        All    intemal Communications Relating To Your use            of any photographs
purportedly taken by Sands on Your Websites, including, but not limited to, the photographs

annexed hereto as Exhibit A.

       3.        All Communications      between You and Sands Relating To Your use          of   any

photographs purportedly taken      by   Sands on   Your Websites, including, but not limited to, the

photographs annexed hereto as Exhibit A.

       4.        All   Communications between You and any third-part(ies) Relating To Your use

of any photographs purportedly taken by Sands on Your Websites, including, but not limited to,

the photographs annexed hereto as Exhibit A.

       5.        All   Documents Relating To any payments you made, or received, Relating To

photographs purportedly taken by Sands, including, but not limited to, with regard to use,

license, or settlement of claims Relating To such photographs.

       6.        All   Documents and Communications Relating To any cease and desist letters You

have received from Sands Relating To Your use of photographs purportedly taken by him on

Your Websites.

       7.        All   Documents Relating To Your use of the Photographs on the Coming Soon

Website, including, but not limited to, any metadata, authorship, and licensing information.



                                                    5
    Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 10 of 14




       8.        All   Documents Relating To any modifications You made to the Coming Soon

Article following its initial publication, including with respect to Your use of the Photographs.

       9.        All   Communications befween     You and any third-part(ies) Relating To           the

Photographs, including copying, use, or licensing of same.

        10. All Communications           Relating To the Photographs, including who took the

Photographs and the circumstances under which they were taken.

        11.      All   Documents Relating To Your use of photographs of Cumberbatch on the set

of Doctor Strange.

        12.      All   Communications Relating To Your use of photographs of Cumberbatch on the

set of Doctor Strange, including any Communications between You and Marvel Studios,         LLC.

        13. All Documents Relating To Your use of photographs of Ritter on the set of
Jessica Jones.

        14.      All   Communications Relating To Your use of photographs of Ritter on the set      of

Jessica Jones, including any Communications between You and       Netflix.




                                                  6
Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 11 of 14




                           EXHIBIT A




                &.




                                7
Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 12 of 14




                 r                        tå
Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 13 of 14




                                              t
                                               TI




                               9
Case 1:18-cv-07345-JSR Document 38-8 Filed 02/09/19 Page 14 of 14




           ,.jf
             a




                                               ,q4þ¡ç{4¡1ltÈ¡¡rF
                                                      - ":-: : 3':-* *''rr'
                                                                   ::       .,J¡ê+.
